FILE COPY




                                  No. 07-14-00218-CR


Richard Harrison Leger                      §     From the 100th District Court
 Appellant                                          of Donley County
                                            §
v.                                                April 7, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 7, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo